OPINION.
Lansdon:
We have already held in the Appeal of J. H. Sanford, 2 B. T. A. 181, and in the Appeal of Goodell-Pratt Co., 3 B. T. A. *99230, that disbursements of the nature here involved are capital expenditures. The evidence adduced convinces us that applications of burned lime in the quantities proved by the petitioner are effective for not more than 4 years. We are of the opinion that the cost of such liming should be exhausted for income-tax purposes at the rate of 25 per cent per annum.

Order of redetermination will be made on 10 days’ notice, under Rule 60.

Smith dissents.